Title: Thomas Jefferson to John H. Cocke, 9 April 1820
From: Jefferson, Thomas
To: Cocke, John Hartwell


					
						Dear Sir
						
							Monticello
							Apr. 9. 20.
						
					
					Dr Cooper had written a letter to me in which a private subject rendered it incommunicable to the board; but in that letter he mentioned Dr Rice’s attack on him, expressed his concern lest a personal opposition to him might not only prove uneasy to himself but make him a burthen to his friends: and that if I thought so, he should be willing to resign. I answered him on the opinion that the opposition was of little weight. that opinion has been changed by what passed at our board, and I am in duty bound to correct it in a letter to him. in this I have I have availed myself of the opening his letter gave me, to introduce the subject so as to draw some proposition or observations from him, which may give us a favorable ground to begin our formal correspondence with him. yet, altho’ I think it better to postpone any formal proposition to him until he answers my letter, I have thought it my duty to communicate it to you, and if you are of a different sentiment to return it to me, and I will prepare a joint letter. if, after reading you approve it, then be so good as to stick a wafer in it, & forward it by mail viâ Richmond. I salute you with great friendship and respect.
					
						
							Th: Jefferson
						
					
				